828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse J. PRITCHARD, Jr., Plaintiff-Appellant,v.Fred E. JORDAN, Jr., Defendant-Appellee.
No. 87-7088
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1987.Decided August 18, 1987.

Jesse J. Pritchard, Jr., appellant pro se.
Mary Sue Terry, Attorney General, for appellee.
Before DONALD RUSSELL, and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jesse James Pritchard, Jr., a Virginia inmate, filed an action alleging that he had been subjected to cruel and unusual punishment.  The court assessed Pritchard a partial filing fee which represented fifteen percent of his prison account deposits and balance during the preceding six months.  Pritchard filed an affidavit stating that his balance had subsequently been reduced to zero.  The court found his excuse unsatisfactory and gave him fifteen days to pay his fee.  Pritchard moved again for leave to proceed in forma pauperis, which the court denied.  After being given an extension within which to pay his fee, Pritchard did not submit payment, and the court dismissed the action without prejudice.


2
Thirty-one days after dismissal, Pritchard requested an extension in which to note his appeal, which the court granted.  On the final day of his extension period, Pritchard filed a second request for an extension.  The court denied this second request.


3
We will construe Pritchard's second extension request as a valid notice of appeal.  It was timely filed within his extension period, and the court was put on notice that an appeal was being taken.  Cobb v. Lewis, 488 F.2d 41, 45 (5th Cir. 1974); Fed.  R. App.  P. 4(a)(5).


4
After reviewing the record, we find that in requiring a partial filing fee from Pritchard, the district court complied fully with the procedures approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982).  Finding no abuse of discretion in the district court's action, we deny leave to proceed in forma pauperis, deny Pritchard's request for appointment of counsel, and dismiss the appeal.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
DISMISSED.